Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the amendment filed on 06/30/21.
The applicant’s remarks and amendments to the claims were considered and results as follow: THIS ACTION IS MADE FINAL.

2. 	Claims 1, 7, 10 and 16 have been amended. No claims have been cancelled or added. As a result, claims 1-20 now pending in this office action.

3. 	Applicant’s amendments to claims 16-20 with respect to the rejection of claims under 35 U.S.C. 101 rejection has been fully considered. Therefore the 101 rejection has been withdrawn.

Claim Rejections 35 U.S.C. §103
4. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect,
any correction of the statutory basis for the rejection will not be considered a new
ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



A patent for a claimed invention may not be obtained, notwithstanding that the  claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. 	Claims 1, 2, 4-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over PINTO al. (US 2015/0074698 A1) in view of Hoffberg et al. (US 2014/0173452 A1).

 	Regarding claim 1, PINTO teaches a computer-implemented method comprising: 
 	receiving, by a processor, a request from a device, wherein the request is a request for content, (See PINTO paragraph [0020], one or more computing devices receive feedback data from remote users regarding currently playing content. In step 502, the one or more computing devices analyze feedback data based on stored criteria to determine whether to cause a change in content); 
 	generating, by the processor, feedback data that comprises a feedback indicator assigned to a segment of the content, (See PINTO paragraph [0041], the feedback has on the content of the segment may be based on the values associated with any of the feedback item attributes. For example, in response to receiving 1000 feedback items, it may be determined that 90% of those feedback items have a "positive" sentiment), wherein the feedback indicator is based on feedbacks from a (See PINTO paragraph [0027], users may provide feedback items in the form of posts that tag a particular segment of content).
  	PINTO does not explicitly disclose outputting, by the processor, the content on the device, detecting, by the processor, an output of the segment during the output of the content, and in response to the output of the segment, outputting, by the processor, the feedback indicator assigned to the segment on the device, wherein the feedback indicator is being outputted as an image. 	.
. 	However, Hoffberg teaches outputting, by the processor, (See Hoffberg paragraph [0903], a processor, having a control output), the content on the device, detecting, by the processor, an output of the segment during the output of the content; (See Hoffberg paragraph [0893], [0902], an output of the detector and the stored data so that the display means displays an image type which corresponds to the detected user characteristics), and in response to the output of the segment, (See Hoffberg paragraph [0893], [0901], having an output…segment of the display in the at least two dimensions of display), outputting, by the processor, (See Hoffberg paragraph [0903], a processor, having a control output),  the feedback indicator assigned to the segment on the device, (See Hoffberg paragraph [0901], an output…an indicator segment of the display in the at least two dimensions of display, based on the visual feedback received from the display device), wherein the feedback indicator is being outputted as an image, (See Hoffberg paragraph [0901], an output…image of the display device by translating an indicator segment of the display in the at least two dimensions of display, based on the visual feedback received from the display device).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify outputting, by the processor, the content on the device, detecting, by the processor, an output of the segment during the output of the content, and in response to the output of the segment, outputting, by the processor, the feedback indicator assigned to the segment on the device, wherein the feedback indicator is being outputted as an image of Hoffberg, for controlling a data transfer between the local area network and the Internet, and defining a markup language interface communicated through a packet data network interface, to control a data transfer or control a remote device, (See Hoffberg Abstract).

 	Claim 10 recites the same limitations as claim 1 above. Therefore, claim
10 is rejected based on the same reasoning.

 	Regarding claim 2, PINTO teaches the computer-implemented method of claim 1, as described above. PINTO further teaches wherein generating the feedback data comprises, (See PINTO paragraph [0019], the feedback manager may cause the change to be performed on the currently-being-generated portion of the segment): 
 	in response to receiving the request, identifying, by the processor, at least one feedback indicator assigned to at least one segment of the content, (See PINTO paragraph [0027], users may provide feedback items in the form of posts that tag a particular segment of content or a particular collection of segments…feedback manager may retrieve the post from Twitter and, based on the tag that identifies).

 	Claims 11 and 17 recite the same limitations as claim 2 above. Therefore, Claims 11 and 17 are rejected based on the same reasoning.
 	
 	Regarding claim 4, PINTO teaches the computer-implemented method of claim 1, as described above. PINTO further teaches further comprising: 
 	receiving, by the processor, a new feedback corresponding to the segment from the device, (See PINTO Abstract, A feedback manager may receive feedback from audience members on a first part of the segment while a second, later part of the segment is being played to the audience by a client machine and while a third, even later part of the segment is being generated by a content manager); 
 	updating, by the processor, the feedbacks from the plurality of users that consumed the segment with the new feedback, (See PINTO paragraph [0091], A feedback manager may receive the feedback items and the updated information about the feedback items).

 	Claim 12 recites the same limitations as claim 4 above. Therefore, Claim 12 is rejected based on the same reasoning.

 	Regarding claim 5, PINTO teaches the computer-implemented method of claim 4, as described above. PINTO further teaches determining, by the processor, a (See PINTO paragraph [0070], The feedback manager may determine, based on stored criteria, to change the main content to incorporate content from the feedback); and 
 	in response to determining that the updated feedbacks are not in compliance with the condition, assigning, by the processor, a new feedback indicator to the segment, (See PINTO paragraph [0020], one or more computing devices analyze feedback data based on stored criteria to determine whether to cause a change in content…If the feedback data does not satisfy the stored criteria, as determined in step 504, the one or more computing devices do not trigger a change in content, as noted in step 508).

 	Regarding claim 6, PINTO teaches the computer-implemented method of claim 1, as described above. PINTO further teaches, further comprising outputting, by the processor, at least one predefined feedback indicator on the device, (See PINTO paragraph [0051], The different types of feedback may also be defined based on which of several presented options were selected by an audience member), wherein the at least one predefined feedback indicator is selectable by a user of the device to respond to the outputted feedback indicator, (See PINTO paragraph [0070], an item of default content that is selected from among a plurality of items of default content that are stored in association with a particular feedback attribute, such as the particular type, option, or value of feedback, that is associated with the feedback provided by the audience member).


 	PINTO does not explicitly disclose wherein detecting the output of the segment comprises detecting activities from at least one input device connected to the device.
 	However, Hoffberg teaches wherein detecting the output of the segment comprises detecting activities from at least one input device connected to the device, (See Hoffberg paragraph [0902], The controller may alter the image type based on an output of the detector and the stored data so that the display displays an image type which corresponds to the detected user characteristics).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein detecting the output of the segment comprises detecting activities from at least one input device connected to the device of Hoffberg, for controlling a data transfer between the local area network and the Internet, and defining a markup language interface communicated through a packet data network interface, to control a data transfer or control a remote device, (See Hoffberg Abstract).

 	Regarding claim 8, PINTO teaches the computer-implemented method of claim 1, as described above. PINTO further teaches further comprising: 
 	identifying, by the processor, keywords from the feedbacks of the plurality of users that have consumed the segment; (See PINTO paragraph [0027], users may provide feedback items in the form of posts that tag a particular segment of content or a particular collection of segments) and 
(See PINTO paragraph [0027], users may provide feedback items in the form of posts that tag a particular segment of content or a particular collection of segments).

 	Claims 15 and 20 recite the same limitations as claim 8 above. Therefore, Claims 15 and 20 are rejected based on the same reasoning.

 	Regarding claim 13, PINTO teaches the system of claim 12, as described above. PINTO further teaches wherein the hardware processor is further configured to, (See PINTO paragraph [0095], one or more general purpose hardware processors):   
 	determine a compliance of the updated feedbacks with a condition, (See PINTO paragraph [0070], The feedback manager may determine, based on stored criteria, to change the main content to incorporate content from the feedback);
 	in response to a determination that the updated feedbacks are not in compliance with the condition, assign a new feedback indicator to the segment, (See PINTO paragraph [0020], one or more computing devices analyze feedback data based on stored criteria to determine whether to cause a change in content…If the feedback data does not satisfy the stored criteria, as determined in step 504, the one or more computing devices do not trigger a change in content, as noted in step 508); and
 	update the assignments stored in the memory based on the assignment of the new feedback indicator to the segment, (See PINTO paragraph[0077], [0091], A feedback manager may receive the feedback items and the updated information about the feedback items).

 	Regarding claim 14, PINTO teaches the system of claim 10, as described above. PINTO further teaches wherein the hardware processor, (See PINTO paragraph [0095], one or more general purpose hardware processors):  is further configured to output at least one predefined feedback indicator on the device, (See PINTO paragraph [0051], The different types of feedback may also be defined based on which of several presented options were selected by an audience member), wherein the at least one predefined feedback indicator is selectable by a user of the device to respond to the outputted feedback indicator, (See PINTO paragraph [0070], an item of default content that is selected from among a plurality of items of default content that are stored in association with a particular feedback attribute, such as the particular type, option, or value of feedback, that is associated with the feedback provided by the audience member).

 	Regarding claim 16, PINTO teaches a computer program product of outputting feedback indicators for content, (See PINTO paragraph [0051], The different types of feedback may also be defined based on which of several presented options were selected by an audience member), the computer program product comprising non-transitory a computer readable storage medium having program instructions embodied therewith, (See PINTO paragraph [0100], computer system 800 in response to processor 804 executing one or more sequences of one or more instructions contained in main memory 806. Such instructions may be read into main memory 806 from another storage medium, such as storage device 810), the program instructions executable by a processing element of a first device to cause the first device to, (See PINTO paragraph [0103], The instructions received by main memory 806 may optionally be stored on storage device 810 either before or after execution by processor 804): 
 	receive a request from a second device, wherein the request is a request for content, (See PINTO paragraph [0020], one or more computing devices receive feedback data from remote users regarding currently playing content. In step 502, the one or more computing devices analyze feedback data based on stored criteria to determine whether to cause a change in content); 
 	generate feedback data that comprises a feedback indicator assigned to a segment of the content, (See PINTO paragraph [0041], the feedback has on the content of the segment may be based on the values associated with any of the feedback item attributes. For example, in response to receiving 1000 feedback items, it may be determined that 90% of those feedback items have a "positive" sentiment), wherein the feedback indicator is based on feedbacks from a plurality of users that consumed the segment of the content, (See PINTO paragraph [0027], users may provide feedback items in the form of posts that tag a particular segment of content);
 	PINTO does not explicitly disclose output the content on the second device; detect an output of the segment during the output of the content; and in response to the 
. 	However, Hoffberg teaches output the content on the second device; (See Hoffberg paragraph [0903], a processor, having a control output), detect an output of the segment during the output of the content; (See Hoffberg paragraph [0893], an information content of a signal received from a signal source, wherein the output device includes a display device), and in response to the output of the segment, (See Hoffberg paragraph [0893], [0901], having an output…segment of the display in the at least two dimensions of display), output the feedback indicator assigned to the segment on the second device, (See Hoffberg paragraph [0901], an output…an indicator segment of the display in the at least two dimensions of display, based on the visual feedback received from the display device), wherein the feedback indicator is being outputted as an image, See Hoffberg paragraph [0901], an output…image of the display device by translating an indicator segment of the display in the at least two dimensions of display, based on the visual feedback received from the display device).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify output the content on the second device; detect an output of the segment during the output of the content; and in response to the output of the segment, output the feedback indicator assigned to the segment on the second device, wherein the feedback indicator is being outputted as an image of Hoffberg, for controlling a data transfer between the local area network and the Internet, and defining a markup language interface communicated through a packet 

 	Regarding claim 18, PINTO teaches the system of claim 16, as described above. PINTO further teaches wherein the program instructions are further executable by the processing element of the first device to cause the first device to, (See PINTO paragraph [0100], computer system 800 in response to processor 804 executing one or more sequences of one or more instructions contained in main memory 806. Such instructions may be read into main memory 806 from another storage medium, such as storage device 810): 
 	receive a new feedback corresponding to the segment from the second device, (See PINTO Abstract, A feedback manager may receive feedback from audience members on a first part of the segment while a second, later part of the segment is being played to the audience by a client machine and while a third, even later part of the segment is being generated by a content manager); 
 	update the feedbacks from the plurality of users that consumed the segment with the new feedback, (See PINTO paragraph [0091], A feedback manager may receive the feedback items and the updated information about the feedback items).
 	determine a compliance of the updated feedbacks with a condition, (See PINTO paragraph [0070], The feedback manager may determine, based on stored criteria, to change the main content to incorporate content from the feedback); and 
 	in response to a determination that the updated feedbacks are not in compliance with the condition, assign a new feedback indicator to the segment, (See PINTO paragraph [0020], one or more computing devices analyze feedback data based on stored criteria to determine whether to cause a change in content…If the feedback data does not satisfy the stored criteria, as determined in step 504, the one or more computing devices do not trigger a change in content, as noted in step 508).

 	Regarding claim 19, PINTO teaches the computer program produc of claim 16, as described above. PINTO further teaches wherein the program instructions are further executable by the processing element of the first device to cause the first device to, (See PINTO paragraph [0100], computer system 800 in response to processor 804 executing one or more sequences of one or more instructions contained in main memory 806. Such instructions may be read into main memory 806 from another storage medium, such as storage device 810): 
 	output at least one predefined feedback indicator on the second device, (See PINTO paragraph [0051], The different types of feedback may also be defined based on which of several presented options were selected by an audience member), wherein the at least one predefined feedback indicator is selectable by a user of the second device to respond to the outputted feedback indicator, (See PINTO paragraph [0070], an item of default content that is selected from among a plurality of items of default content that are stored in association with a particular feedback attribute, such as the particular type, option, or value of feedback, that is associated with the feedback provided by the audience member).

3 is rejected under 35 U.S.C. 103 as being unpatentable over PINTO al. (US 2015/0074698 A1) in view of Hoffberg et al. (US 2014/0173452 A1) and further in view of LuVogt et al. (US 2013/0290905 A1).

 	Regarding claim 3, PINTO and Moussette teaches the computer-implemented method of claim 1, as described above. 
 	PINTO and Moussette does not explicitly disclose wherein outputting the feedback indicator, includes displaying, by the processor, an avatar on the device,  wherein the avatar represents feedbacks from at least a subset of the plurality of the users that consumed the segment.
	However, LuVogt teaches  wherein outputting the feedback indicator, (See LuVogt  paragraph [0016], provided to the user via the avatar based on the user feedback), includes displaying, by the processor, an avatar on the device, (See LuVogt  paragraph [0019], Avatars set display logic is executed by the processor, for displaying a subset of avatars), wherein the avatar represents feedbacks from at least a subset of the plurality of the users that consumed the segment, (See LuVogt  paragraph [0016], Upon receiving a user selection of an avatar from the subset of avatars…can be provided to the user via the avatar based on the user feedback).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein outputting the feedback indicator, includes displaying, by the processor, an avatar on the device, wherein the avatar represents feedbacks from at least a subset of the plurality of the users that consumed the segment of LuVogt facilitate determining relevance and .

8. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over PINTO al. (US 2015/0074698 A1) in view of Hoffberg et al. (US 2014/0173452 A1) and further in view of Franciosa et al. (US 2005/0086205 A1).

 	Regarding claim 9, PINTO together with Hoffberg teaches the computer-implemented method of claim 8, as described above. 
 	PINTO together with Hoffberg does not explicitly disclose wherein the identified keywords comprises, a first set of keywords of a first category, and a second set of keywords of a second category, and the method further comprising 	determining, by the processor, a first amount of words among the first set of keywords,	determining, by the processor, a second amount of words among the second set of keywords, 	determining, by the processor, that the first amount is greater than the second amount, and assigning, by the processor, a feedback indicator of the first category to the segment.	However, Franciosa teaches wherein the identified keywords comprises, (See Franciosa paragraph [0049], identified keywords), a first set of keywords of a first category, (See Franciosa paragraph [0108], the electronic search system may be used to categorize documents as follows. First, keywords of an input document are identified) and a second set of keywords of a second category, and the method further comprising, (See Franciosa Abstract, paragraph [0010], A second set of similar documents is determined using a measure of similarity that is computed between keywords identified in the input document), determining, by the processor, a first amount of words among the first set of keywords, (See Franciosa paragraph [0011], determining if each keyword in the list of keywords exists in a domain specific dictionary of words), determining, by the processor, a second amount of words among the second set of keywords, (See Franciosa paragraph [0010], the list of best keywords that are identified as belonging to a domain specific dictionary of words and having no measurable linguistic frequency); determining, by the processor, that the first amount is greater than the second amount, (See Franciosa paragraph [0010], defining a second set of documents…with the input document is greater than a predetermined threshold value); and assigning, by the processor, a feedback indicator of the first category to the segment, (See Franciosa paragraph [0108], the electronic search system may be used to categorize documents as follows. First, keywords of an input document are identified).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the identified keywords comprises, a first set of keywords of a first category, and a second set of keywords of a second category, and the method further comprising 	determining, by the processor, a first amount of words among the first set of keywords,	determining, by the processor, a second amount of words among the second set of keywords, 	determining, by the processor, that the first amount is greater than the second amount, and assigning, by the processor, a feedback indicator of the first category to the segment of Franciosa, to for identifying a set of output documents that are similar to a given input .

Response to Amendment
 	Applicant’s argument states that, “Moussette does not disclose or suggest "in response to the output of the segment, outputting, by the processor, the feedback indicator assigned to the segment on the device, wherein the feedback indicator is being outputted as an image” recited in amended independent claims 1, 10 and 16.  The new prior art Hoffberg teaches the amended limitation. See the rejection above.

 	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusions/Points of Contacts

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163